DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Claim Interpretation to Claim 9 is withdrawn as Claim 9 has been amended.
The 35 U.S.C. 101 rejection to Claims 16-20 is withdrawn as Claims 16-20 have been amended clarify over transitory signals.
Applicant’s arguments with respect to Claims 1-20 rejected under 35 U.SC. 103 have been considered but are moot because the new ground of rejection; however the examiner notes the following:
Applicants Arguments towards Claim 1, and “receiving, from the digital identity application, a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user on the digital identity application,” are moot in view of new grounds of rejection.
Applicants Arguments towards Claim 1, and “responsive to said verifying on the mobile device, initiating, by a digital wallet application executing on the mobile device, an age verification request to a digital identity application... Applicant respectfully submits that Williform fails to remedy the deficiencies of Kohli.” are found not persuasive for the reasons set forth below.
First, the examiner does agree with Applicant’s that Kohli teaches “at best discloses a cardholder device that may perform the authentication and age verification operations”, see Applicants Remarks, p. 3.  However the examiner further respectfully notes that Williform does teach concepts of ... initiating, by a digital wallet application executing on the mobile device, an age verification request... (Williform, [0026] - According to a preferred embodiment of the present invention, the purpose of the system and methods described herein are to allow the use of a unique finger signature to control access and authorization of a mobile smart wallet (AKA electronic wallet) credentials to conduct mobile transactions (e.g., payments, identification confirmation, age verification, insurance verification)).  The examiner respectfully notes that FIG. 5 affirms this as access is provided to the Digital Wallet, i.e. step 512 in which an authorized transaction from the Digital Wallet Occurs, i.e. step 520.  This authorized transaction relies on requesting, analyzing, and verifying finger print signatures, see FIG. 5, i.e., steps 514-518.  The examiner notes by doing this credentials to conduct a mobile transaction, see [0026], are verified, see FIG. 5, in which such a mobile transaction includes age verification, see [0026]. Thus, as reasonably constructed Williform initiating, by a digital wallet application executing on the mobile device, an age verification request.  The examiner explained at how such features can be combined to Kohli (i.e., It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include within the payment app/digital wallet, authenticator and age verification module (i.e., digital wallet application and digital identity application) of Kohli to include the ability [of] ... initiating, by a digital wallet application executing on the mobile device, an age verification request... as taught by Williform since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thus as constructed the predictable result would be the digital wallet executing an age verification as taught by Williform could be applied to the payment app/digital wallet and authenticator and age verification module (i.e., digital wallet application and digital identity application) of Kohli to thereby cause the and authenticator and age verification module (i.e., digital identity application) to be executed based on “instruction” from the digital wallet.).  Therefore the examiner finds this argument not persuasive. 
Applicants Arguments towards Claim 3, and “further comprising: retrieving a value of a freshness indicator; determining that the value of the freshness indicator is less than a threshold; and based upon the determination, setting a binary flag in the response from the digital identity application to the age verification request,” are moot in view of new grounds of rejection.
The remaining claims rely on the explanation of Claim 1, above.  Therefore the arguments are moot/not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 9-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 2017/0255940 A1) in view of Williform (US 2015/0023572 A1) and Graham et al. (US 2020/0092285 A1).

Regarding Claim 1, and similarly Claim 16;
Kohli discloses an age verification method performed at a mobile device (Abstract, FIG. 9A-B and [0010] and [0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations), comprising: 
receiving, from a point-of-sale terminal, a request for a payment credential, the request comprising a data element indicative of age requirement data (FIG. 11A and [0032] - Aspects include payment network embodiments that verify the age of a cardholder as part of a payment authorization process. Further aspects include embodiments that verify the age of a cardholder as part of a payment authorization process when payment is made at the point of sale via a mobile payment device and [0035]-[0036] - n response to at least one of these requests, task T200 sends a challenge to a device of the cardholder (e.g., challenge CH10 as described herein). For a point-of-sale transaction, the device of the cardholder may be a mobile payment device (e.g., a smartphone)... Task T300 receives an answer, by the device of the cardholder, to the challenge (e.g., answer AN10 as described herein). This answer is based on biometric information of the cardholder and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0070] - Device CD100 also includes at least one controller CPU100 (e.g., at least one microprocessor) configured to execute a payment app, authenticator AC20 or AC30, and/or module VM20 or VM30 and a memory MEM100 configured to store instructions and data associated with such execution. Device CD100 may also include a digital wallet app configured to execute on controller CPU100 and to provide payment information (e.g., a number of a payment card account linked to the digital wallet, or another label, such as a token associated with such an account)); 
verifying, using at least one sensor, an identity of a user of the mobile device ([0036] -  Task T300 receives an answer, by the device of the cardholder, to the challenge (e.g., answer AN10 as described herein). This answer is based on biometric information of the cardholder. For example, the answer may indicate the result of an operation that uses biometric information of the cardholder and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0070] - Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein and [0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations);
responsive to said verifying on the mobile device, initiating, ... a digital wallet application executing on the mobile device [and] an age verification request to a digital identity application, the age verification request comprising the age requirement data (FIG. 9A-B – Authenticator/Age Verification Module and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations and [0070] - Device CD100 also includes at least one controller CPU100 (e.g., at least one microprocessor) configured to execute a payment app, authenticator AC20 or AC30, and/or module VM20 or VM30 and a memory MEM100 configured to store instructions and data associated with such execution. Device CD100 may also include a digital wallet app configured to execute on controller CPU100 and to provide payment information (e.g., a number of a payment card account linked to the digital wallet, or another label, such as a token associated with such an account). Such a digital wallet app may be configured to perform a card emulation operation (e.g., host card emulation or HCE). Memory MEM100 may also include secure storage (e.g., a secure element) to support such a digital wallet app. Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein));
 generating a response message that comprises a response from the digital identity application to the age verification request (FIG. 9B – Response RS20 and [0060]); and
transmitting, to the point-of-sale terminal, the response message, and the payment credential for initiation of a transaction authorization request (FIG. 4C – Yes → Send Result to Merchant and FIG. 9B – Response RS20 and [0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations).
Kohli  fails to explicitly disclose ... initiating, by a digital wallet application executing on the mobile device, an age verification request... and receiving, from the digital identity application, a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user on the digital identity application.
However, in an analogous art, Williform teaches ... initiating, by a digital wallet application executing on the mobile device, an age verification request... (Williform, [0026] - According to a preferred embodiment of the present invention, the purpose of the system and methods described herein are to allow the use of a unique finger signature to control access and authorization of a mobile smart wallet (AKA electronic wallet) credentials to conduct mobile transactions (e.g., payments, identification confirmation, age verification, insurance verification)).
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include within the payment app/digital wallet, authenticator and age verification module (i.e., digital wallet application and digital identity application) of Kohli to include the ability [of] ... initiating, by a digital wallet application executing on the mobile device, an age verification request... as taught by Williform since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thus as constructed the predictable result would be the digital wallet executing an age verification as taught by Williform could be applied to the payment app/digital wallet and authenticator and age verification module (i.e., digital wallet application and digital identity application) of Kohli to thereby cause the and authenticator and age verification module (i.e., digital identity application) to be executed based on “instruction” from the digital wallet.  
However, in an analogous art, Graham teaches receiving... a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user ... (Graham, [0030] -  Such a positive response is assigned a maximum level of confidence for the third party resource; different third party resources, and different verification methods, may have different maximum levels of confidence assigned. The level of confidence is compared with the required level of confidence and [0031] - Responsive to a determination that the response from the age verification resource provides a required threshold level of confidence, the central age verification server creates a record including fields indicative of a transaction identity associated with an age verification source, a user identity, and the user verification data, such as data type, age verified, and confidence level and [0035] - In embodiments, age verification may be performed by peer verification techniques. In peer verification techniques, the user may request that contacts, such as social media contacts, e-mail contacts and the like, who have been age verified, confirm the user's age to the central verification server. The central verification server may then determine that the user's age is verified based on, for example, a threshold number of verifying contacts. In another embodiment, the user may provide listings of contacts, such as e-mail contacts and social media contacts, to the central age verification server. The central age verification server may then determine whether one or more of the contacts are age-verified, based on stored and anonymized e-mail address data. The central age verification server may then dispatch requests for verification, such as by text message, e-mail, or other communication channels, to those contacts identified as age-verified. Responses will then be received, and based on a threshold number of positive responses, a lack of negative responses, or the like, the user may be deemed to be age verified and [0053]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Graham to the digital identity application of Kohli in view of Williform to include receiving... a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user..., thus based on the combination it it would lead to an obvious result to those of ordinary skill in the art which comprise of: the digital identity application to respond to an age verification request with an assurance level as taught by Graham. 
One would have been motivated to combine the teachings of Graham to Kohli in view of Williform to do so as it provides / allows a level of confidence sufficient to meet the applicable ... requirements “of the transaction” (Graham, [0030]).

Regarding Claim 2, and similarly Claim 10;
Kohli in view of Williform disclose the method to Claim 1.
Kohli further discloses wherein the age requirement data comprises a minimum age for a purchase of a product (FIG. 7A-F and [0055]).

Regarding Claim 4, and similarly Claim 12 and 18;
Kohli in view of Williform and Graham disclose the method to Claim 1.
Kohli further discloses further comprising: indicating wheater an age requirement is met, wherein the response from the digital identity application comprises an indication as to whether the age requirement is met (FIG. 4C – Yes → Send result to merchant).

Regarding Claim 5, and similarly Claim 13 and 19;
Kohli in view of Williform and Graham disclose the method to Claim 1.
Kohli further discloses wherein the response from the digital identity application comprises a data of birth of the user, and further comprising providing, by the digital identity application, requested age verification without sending any personally identifiable information (PII) to the digital wallet application, such that no PII is transmitted to [the] point-sale-terminal (FIG. 4C – Yes → Send result to merchant and FIG. 9C – As constructed depicts a response without involvement of the digital wallet, thus no PII is transmitted to the wallet or merchant based on FIG. 4C and [0040] –  The stored age information may be calculated from biometric information of the cardholder at a time of the cardholder's enrollment in a biometric authentication program. In one such example, the stored age information includes the date of enrollment and an estimated age of the cardholder as calculated from biometric information of the cardholder as presented on that date. In another such example, the stored age information includes an estimated birth date of the cardholder, as calculated from the date of enrollment and biometric information of the cardholder as presented on that date. The estimated birth date may be calculated, for example, by estimating the current age of the cardholder from the biometric information presented at enrollment and subtracting it from the date of enrollment).

Regarding Claim 6;
Kohli in view of Williform and Graham disclose the method to Claim 1.
	Kohli further discloses further comprising using biometric data captured from the user to verify the identity of the user ([0070] - Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein).

Regarding Claim 9;
Kohli discloses a mobile device configured to perform an age verification process (Abstract, FIG. 9A-B and [0010] and [0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations), comprising: 
a near field communication (NFC) interface configured to receive, from a point-of-sale (POS) terminal, a request for a payment credential, the request comprising a data element indicative of age requirement data (FIG. 11A and [0032] - Aspects include payment network embodiments that verify the age of a cardholder as part of a payment authorization process. Further aspects include embodiments that verify the age of a cardholder as part of a payment authorization process when payment is made at the point of sale via a mobile payment device and [0035]-[0036] - n response to at least one of these requests, task T200 sends a challenge to a device of the cardholder (e.g., challenge CH10 as described herein). For a point-of-sale transaction, the device of the cardholder may be a mobile payment device (e.g., a smartphone)... Task T300 receives an answer, by the device of the cardholder, to the challenge (e.g., answer AN10 as described herein). This answer is based on biometric information of the cardholder and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder  and [0065] – NFC and [0070] - Device CD100 also includes at least one controller CPU100 (e.g., at least one microprocessor) configured to execute a payment app, authenticator AC20 or AC30, and/or module VM20 or VM30 and a memory MEM100 configured to store instructions and data associated with such execution. Device CD100 may also include a digital wallet app configured to execute on controller CPU100 and to provide payment information (e.g., a number of a payment card account linked to the digital wallet, or another label, such as a token associated with such an account)); 
at least one sensor con figured to capture biometric data from a user, upon receiving the request via the NFC interface ([0036] -  Task T300 receives an answer, by the device of the cardholder, to the challenge (e.g., answer AN10 as described herein). This answer is based on biometric information of the cardholder. For example, the answer may indicate the result of an operation that uses biometric information of the cardholder and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0065]-[0067] - In a further example, apparatus A200 is configured to exchange challenge CH10 and answer AN10 via NFC interface NI20 with an implementation CD50 of a cardholder device as described herein that performs authentication and [0070] - Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein.);; 
a biometric authentication configured to verify verifying, using said biometric data, an identity of the user ([0036] -  Task T300 receives an answer, by the device of the cardholder, to the challenge (e.g., answer AN10 as described herein). This answer is based on biometric information of the cardholder. For example, the answer may indicate the result of an operation that uses biometric information of the cardholder and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0070] - Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein.); and 
a digital wallet application that is configured executing on the mobile device, wherein the digital wallet application is configured to (FIG. 9A-B – Authenticator/Age Verification Module and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0070] - Device CD100 also includes at least one controller CPU100 (e.g., at least one microprocessor) configured to execute a payment app, authenticator AC20 or AC30, and/or module VM20 or VM30 and a memory MEM100 configured to store instructions and data associated with such execution. Device CD100 may also include a digital wallet app configured to execute on controller CPU100 and to provide payment information (e.g., a number of a payment card account linked to the digital wallet, or another label, such as a token associated with such an account). Such a digital wallet app may be configured to perform a card emulation operation (e.g., host card emulation or HCE). Memory MEM100 may also include secure storage (e.g., a secure element) to support such a digital wallet app. Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein): 
responsive to said verifying on the mobile device using said biometric data..., [and] an age verification request to a digital identity application, the age verification request comprising the age requirement data (FIG. 9A-B – Authenticator/Age Verification Module and [0044] -  FIG. 4C is a flowchart showing an example of a process context within which method M100 may be performed. In step C10, a cardholder performs check-out on the merchant site (whether in the card-not-present (CNP) domain or in the point-of-sale/service (POS) domain) with at least one age-restricted item in the cart. In step C20, the merchant device transmits request RQ10 to authenticate the cardholder and request RQ20 to verify an age of the cardholder and [0070] - Device CD100 also includes at least one controller CPU100 (e.g., at least one microprocessor) configured to execute a payment app, authenticator AC20 or AC30, and/or module VM20 or VM30 and a memory MEM100 configured to store instructions and data associated with such execution. Device CD100 may also include a digital wallet app configured to execute on controller CPU100 and to provide payment information (e.g., a number of a payment card account linked to the digital wallet, or another label, such as a token associated with such an account). Such a digital wallet app may be configured to perform a card emulation operation (e.g., host card emulation or HCE). Memory MEM100 may also include secure storage (e.g., a secure element) to support such a digital wallet app. Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein);; 
generate a response message that comprises the response from the digital identity application to the age verification request (FIG. 9B – Response RS20 and [0060]); and
transmit, to the POS, the response message, and the payment credential for initiation of a transaction authorization request. (FIG. 4C – Yes → Send Result to Merchant and FIG. 9B – Response RS20 and [0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations).
Kohli  fails to explicitly disclose
a digital wallet application that is configured to... initiate an age verification request to a digital identity application... and receiving, from the digital identity application, a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user on the digital identity application.
However, in an analogous art, Williform teaches a digital wallet application that is configured to... initiate an age verification request to a digital identity application...(Williform, [0026] - According to a preferred embodiment of the present invention, the purpose of the system and methods described herein are to allow the use of a unique finger signature to control access and authorization of a mobile smart wallet (AKA electronic wallet) credentials to conduct mobile transactions (e.g., payments, identification confirmation, age verification, insurance verification)).
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include within the payment app/digital wallet, authenticator and age verification module (i.e., digital wallet application and digital identity application) of Kohli to include the ability [of] ... initiating, by a digital wallet application executing on the mobile device, an age verification request... as taught by Williform since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thus as constructed the predictable result would be the digital wallet executing an age verification as taught by Williform could be applied to the payment app/digital wallet and authenticator and age verification module (i.e., digital wallet application and digital identity application) of Kohli to thereby cause the and authenticator and age verification module (i.e., digital identity application) to be executed based on “instruction” from the digital wallet.  
However, in an analogous art, Graham teaches receiving... a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user ... (Graham, [0030] -  Such a positive response is assigned a maximum level of confidence for the third party resource; different third party resources, and different verification methods, may have different maximum levels of confidence assigned. The level of confidence is compared with the required level of confidence and [0031] - Responsive to a determination that the response from the age verification resource provides a required threshold level of confidence, the central age verification server creates a record including fields indicative of a transaction identity associated with an age verification source, a user identity, and the user verification data, such as data type, age verified, and confidence level and [0035] - In embodiments, age verification may be performed by peer verification techniques. In peer verification techniques, the user may request that contacts, such as social media contacts, e-mail contacts and the like, who have been age verified, confirm the user's age to the central verification server. The central verification server may then determine that the user's age is verified based on, for example, a threshold number of verifying contacts. In another embodiment, the user may provide listings of contacts, such as e-mail contacts and social media contacts, to the central age verification server. The central age verification server may then determine whether one or more of the contacts are age-verified, based on stored and anonymized e-mail address data. The central age verification server may then dispatch requests for verification, such as by text message, e-mail, or other communication channels, to those contacts identified as age-verified. Responses will then be received, and based on a threshold number of positive responses, a lack of negative responses, or the like, the user may be deemed to be age verified and [0053]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Graham to the digital identity application of Kohli in view of Williform to include receiving... a response to the age verification request, the response including an assurance level indicating a number of identity verification providers that have validated an age of the user..., thus based on the combination it it would lead to an obvious result to those of ordinary skill in the art which comprise of: the digital identity application to respond to an age verification request with an assurance level as taught by Graham. 
One would have been motivated to combine the teachings of Graham to Kohli in view of Williform to do so as it provides / allows a level of confidence sufficient to meet the applicable ... requirements “of the transaction” (Graham, [0030]).

Regarding  Claim 11;
Kohli in view of Williform and Graham disclose the device to Claim 9.
Kohli further discloses wherein the age requirement data comprises a maximum age of updating age credential stored by the digital identity application ([0041] - offset and [0054] – maximum age).

Regarding Claim 17;
Kohli in view of Williform and Graham disclose the device to Claim 17.
	Kohli further discloses wherein the operations further comprises: using biometric data captured form the user to verify the identity of the user ([0070] - Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (Kohli (US 2017/0255940 A1) in view of Williform (US 2015/0023572 A1) and Graham et al. (US 2020/0092285 A1) and further in view of Efland (US 2020/0400441 A1)

Regarding Claim 3;
Kohli in view of Williform and Graham disclose the method to Claim 1.
	Kohli further discloses concepts of based upon [a] determination], setting a binary flag in the response from the digital identity application to the age verification request ([0060] - Alternatively, cardholder device CD10 may be implemented to perform the authentication and age verification operations and [0064] - In one example, server SV10 or the age verification module (e.g., VM20, VM30, VM50) produces response RS20 to include a binary value that indicates whether or not the cardholder meets the specified age criterion and [0070] - Device CD100 also includes at least one controller CPU100 (e.g., at least one microprocessor) configured to execute a payment app, authenticator AC20 or AC30, and/or module VM20 or VM30 and a memory MEM100 configured to store instructions and data associated with such execution. Device CD100 may also include a digital wallet app configured to execute on controller CPU100 and to provide payment information (e.g., a number of a payment card account linked to the digital wallet, or another label, such as a token associated with such an account). Such a digital wallet app may be configured to perform a card emulation operation (e.g., host card emulation or HCE). Memory MEM100 may also include secure storage (e.g., a secure element) to support such a digital wallet app. Device CD100 may include a fingerprint sensor FS100 and/or other user authentication device configured to provide authentication data to such a digital wallet app, and/or to provide biometric information to authenticator AC20 or AC30 and/or to age verification module VM20 or VM30 as described herein).
Graham further teaches concepts of freshness (Graham, [0071] - A negative determination is indicative of a cookie placed on the browser after a successful age verification, and may be limited to a certain number of uses, a certain time after initial successful age verification, or otherwise limited). 
Kohli in view of Williform and Graham fail to explicitly disclose further comprising: retrieving a value of a freshness indicator; determining that the value of the freshness indicator is less than a threshold.
However, in an analogues art, Efland teaches retrieving a value of a freshness indicator (Efland, [0041] –... freshness criteria...); determining that the value of the freshness indicator is less than a threshold (Efland, [0041] - Furthermore, the third quality level may comprise information freshness criteria requiring that sensor data for the region must have been captured within a threshold period of time (e.g., within the last week, the last month, etc.).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Efland to the determination of Kohli in view of Williform and Graham to include retrieving a value of a freshness indicator; determining that the value of the freshness indicator is less than a threshold.
One would have been motivated to combine the teachings of Efland to Kohli in view of Williform and Graham to do so as it provides / allows using quality level with respect to a specific “operation” (Efland, [0039]).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (Kohli (US 2017/0255940 A1) in view of Williform (US 2015/0023572 A1) and Graham et al. (US 2020/0092285 A1) and further in view of Aubin et al. (US 2013/0041812 A1).

Regarding Claim 7, and similarly Claim 14;
Kohli in view of Williform and Graham disclose the method to Claim 1.
	view of Williform and Graham fail to explicitly disclose wherein the request for the payment credential is an EMV Generate AC Command 
	However, in an analogous art, Aubin teaches wherein the request for the payment credential is an EMV Generate AC Command (Aubin, [0022] - responding/answering to a GENERATE AC EMV command and [0064]-[0068]).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Aubin to the request of Kohli in view of Williform and Graham to include wherein the request for the payment credential is an EMV Generate AC Command.
One would have been motivated to combine the teachings of Aubin to Kohli in view of Williform and Graham to do so as it provides / allows a secure action is performed only when the holder identification data from the terminal and the data held on the secure device match (Aubin, [0022]).

Claim(s) 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli (US 2017/0255940 A1) in view of Williform (US 2015/0023572 A1) and Graham et al. (US 2020/0092285 A1) and further in view of Sinton et al. (US 2018/0181954 A1).

Regarding Claim 8, and similarly Claim 15 and 20;
Kohli in view of Williform and Graham disclose the method to Claim 1.
	Kohli further teaches age requirement data (FIG. 7A-F and [0055]).
Kohli in view of Williform and Graham fail to explicitly disclose further comprising: transmitting, by the mobile device, to the point-of-sale terminal, a Card Risk Management Data Object List (CDOL), and wherein one or more objects in the CDOL specifies a format for the age requirement data.
	However, in an analogous art, Sinton teaches further comprising: transmitting, by the mobile device, to the point-of-sale terminal, a Card Risk Management Data Object List (CDOL), and wherein one or more objects in the CDOL specifies a format for [transaction data] ([0047] - Further, the transaction device 160 sends a Card Data Object List (CDOL) that is stored in the memory 166 to the POI 114 during a payment transaction, e.g. during the card action analysis described above the transaction card will send CDOL1. As illustrated in the data flow 190 of FIG. 5(b), the transaction device 160 communicates at step 192 its CDOL to the POI 114. The CDOL is a fixed request issued by the transaction device 160 comprising instructions to the POI 114 with the syntax the transaction device requires for the transaction data. The transaction data that is formatted at step 194 in accordance with the CDOL is sent at step 196 from the POI 114 to the transaction device 160. The transaction data includes objects such as a payment amount, currency and an acquirer identity).
It would have been obvious to one of ordinary still in the art before the effective filing date of the claimed invention to include age requirement data of Kohli in view of Williform and Graham to include the ability [of] further comprising: transmitting, by the mobile device, to the point-of-sale terminal, a Card Risk Management Data Object List (CDOL), and wherein one or more objects in the CDOL specifies a format for [transaction data] as taught by Sinton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thus as constructed the predictable result would use of CDOL syntax of Sinton as the method of transmitting the age requirement data of Kohli in view of Williform and Graham.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627